        Case 2:20-cr-00012-DLC Document 28 Filed 09/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                              CR 20-12-BU-DLC

                            Plaintiff,
                                                  ORDER CONCERNING PLEA
             vs.


 JUSTIN PATRICK KLINE,

                          Defendant.


      The Defendant appeared before me for a change of plea hearing on

September 29, 2020. After examining the Defendant under oath, it became clear

that issues remained to be resolved as to whether the Defendant is subject to an

enhanced penalty identified in the Armed Career Criminal Act, 18 U.S.C. § 924(e).

See, Doc. 19. I found the Defendant was not fully informed as to the consequences

of pleading guilty to the criminal offense charged against him, and discontinued

the hearing. The parties indicated that they will request the District Court resolve

whether the Title 18 enhanced penalty applies to the Defendant.

      DATED this 29th day of September, 2020.




                                         Kathleen L. DeSoto
                                         United States Magistrate Judge
